FILED
001252013

UNITED sTATEs DISTRICT CoURT ¢c,;,'f,’,'§ §’°'f,'h‘;'§*,’s'§r*|§ §§'ékrvprcy
FoR THE DISTRICT oF CoLUMBIA °'""’°"

Terenece J. Bamett, )
Plaintiff, j
v. j Civil Action No. /3- 

United States of America, j
Defendant. j

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The Court will grant plaintiff’ s application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a federal prisoner suing the United States "concerning improper conduct of the
trial judge to meet its burden . . . ." Compl. at 7. Plaintiff appears to challenge an order of the
Superior Court of the District of Columbia issued on September 3, l999, finding him in violation
of a "stay-away order" that allegedly had "ended" on May 14, l999. ]a'.; see also z`d. at 14. That
finding seems to have had some bearing on a charge of murder brought against plaintiff "ten
years later." Ia’. at l4. Plaintiff seeks $l million in damages for false arrest, false imprisonment

and constitutional violations. Id. at 20~21.

Plaintiff appears to have the mistaken impression that the United States and D.C.
Superior Court are one entity. See Compl. at 4 (listing the United States as the sole defendant
and "Superior Court of D.C." as its place of employment). Regardless, subject matter
jurisdiction is wanting because the United States has not consented to be sued for constitutional
torts, FDIC v. Meyer, 510 U.S. 471, 478 (1994), and plaintiff cannot otherwise maintain a tort
claim against the United States without first exhausting his administrative remedies by "first
present[ing] the claim to the appropriate Federal agency. . . ." 28 U.S.C. § 2675. By his own
admission, plaintiff has not exhausted his administrative remedies under the FTCA, see Compl.
at 3, and the FTCA’s exhaustion requirement is jurisdictional. See GAF Corp. v. United States,
818 F.Zd 901, 917-20 (D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808, 809 (D.C. Cir.
l984); Stokes v. U.S. Poslal Servz`ce, 937 F. Supp. ll, 14 (D.D.C. 1996). Therefore, this case
will be dismissed. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005)
(per curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA claim]
for lack of subject matter jurisdiction."). A separate Order accompanies this Memorandum

Opinion.

Date: October 2 , 2013